 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   BRIANNA SMITH
 4 Assistant United States Attorney
   Nevada Bar No. 11795
 5 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 6 (702) 388-6336
   Brianna.Smith@usdoj.gov
 7
   Attorneys for the United States
 8

 9                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
10

11   Blake and Jenna Miller, individually and on     Case No. 2:19-cv-01293-APG-VCF
     behalf of C.M., a minor child,
12
                    Plaintiffs,
13                                                   Stipulation to Extend the United States’
           v.                                            Deadline to Answer Complaint
14
     United States of America,
15
                    Defendant.
16

17

18         Plaintiffs Blake and Jenna Miller, individually and on behalf of C.M., and Defendant
19 United States of America, through counsel, hereby stipulate and agree as follows:

20         1. Plaintiffs served the United States with a copy of the Summons and Complaint on
21 June 13, 2019.

22         2. The deadline for the United States to answer or otherwise respond is August 12,
23 2019.

24         3. The United States is diligently working to obtain the necessary documents and
25 information to determine an appropriate response to the Complaint but needs additional

26 time due to the complexity of the case.

27         4. The parties have agreed to extend the deadline to answer to September 12, 2019.
28         5. This stipulation is made in good faith and not for the purpose of delay.
 1          Therefore, the parties request that the Court extend the deadline for an answer or
 2   other response to September 12, 2019.
 3          Respectfully submitted this 8th day of August 2019.
 4   Whitehurst, Harkness, Brees, Cheng,              NICHOLAS A. TRUTANICH
     Alsaffar, Higginbotham & Jacob, PLLC             United States Attorney
 5

 6    /s/ Jamal Alsaffar                              /s/ Brianna Smith
     JAMAL ALSAFFAR                                   BRIANNA SMITH
 7   7500 Rialto Blvd.                                Assistant United States Attorney
     Bldg. Two, Suite 250
 8   Austin, Texas 78735                              Attorneys for the United States
     jalsaffar@nationaltriallaw
 9
     Attorneys for Plaintiffs
10

11

12

13

14
                                                IT IS SO ORDERED:
15

16

17
                                                UNITED STATES MAGISTRATE JUDGE
18
                                                               August 8, 2019
19                                              DATED:
20

21

22

23

24

25

26

27

28
                                                  2
